Case 0:20-cv-60048-RS Document 1 Entered on FLSD Docket 01/09/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  David Goldis
                                           Plaintiff(s),

                                                                         DEMAND FOR JURY TRIAL

                                                                          C.A. No.: 0:20-cv-60048

         -v.-
  American Express Company

                                         Defendant.


                                            COMPLAINT

        Plaintiff David Goldis ("Plaintiff") by and through his attorneys, and as and for his

 Complaint against Defendant American Express Company (“Amex”) respectfully sets forth,

 complains and alleges, upon information and belief, the following:


                        INTRODUCTION/PRELIMINARY STATEMENT


          1.     Plaintiff brings this action for damages and declaratory and injunctive relief arising

      from Defendant's violations of Section 227 et.seq. of Title 47 of the United States Code,

      commonly referred to as the Telephone Consumer Protection Act (''TCPA'').



                                              PARTIES

        2.       Plaintiff is a resident of the State of Florida, County of Broward, residing at 3113

    Stirling Road, Ste 102, Fort Lauderdale, Florida, 33312.




                                                                                                     1
Case 0:20-cv-60048-RS Document 1 Entered on FLSD Docket 01/09/2020 Page 2 of 4



      3.         Defendant American Express Company is a corporation with an address for service

   in Florida c/o CT Corporation System, located at 1200 South Pine Island Road, Plantation

   Florida, 33324.

                                   JURISDICTION AND VENUE

           4.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as well as

     15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant

     jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

           5.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).



                                    FACTUAL ALLEGATIONS

           6.    Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

     though fully state herein with the same force and effect as if the same were set forth at length

     herein.

           7.    Sometime prior to January 2019, a consumer obligation was allegedly incurred with

     Amex.

      8.         On information and belief, on a date better known to Defendant Amex, Defendant

   Amex began calling Plaintiffs cellular telephone, using an automatic telephone dialing system

   (“ATDS” or “predictive dialer”) and/or using an artificial or prerecorded voice.

      9.         Defendant Amex placed calls to Plaintiffs cell phone in the manner described

   previously.

      10.        On or around February 2019 Plaintiffs told Defendant Amex not to contact him on

   his cellphone and revoked any consent the Defendant Amex may have previously had to call the

   Plaintiffs in this manner.
Case 0:20-cv-60048-RS Document 1 Entered on FLSD Docket 01/09/2020 Page 3 of 4



      11.     Once Defendant Amex was aware that its calls were unwanted, its continued calls

   could have served no purpose other than harassment.

      12.     Defendant Amex ignored Plaintiff’s prior revocation and continued to call his

   cellular telephone number on a consistent basis and in a harassing fashion.

      13.     These calls from Defendant Amex to Plaintiff was a collection communication in

   violation of numerous and multiple provisions of the TCPA, including but not limited to 47

   U.S.C. § 227 (b)(1)(A) and 47 U.S.C. § 227(c)(5)(B).

      14.     As a result of Defendants unfair practices, Plaintiff has been damaged.


                               FIRST CAUSE OF ACTION
            (VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT)


      15.     Plaintiff repeats, reiterates and incorporates the allegations contained in all of the

   paragraphs of this Complaint with the same force and effect as if the same were set forth at

   length herein.

      16.     The TCPA prohibits a person from making any non-emergency call using any

   automatic telephone dialing system or an artificial or prerecorded voice to any telephone phone

   number assigned to a cellular telephone service. 47 U.S.C. § 227 (b), See 47 CFR 64.1200 (a)(1).

      17.     Defendant used an automatic telephone dialing system when it called Plaintiff’s

   cellular telephone in violation of 47 U.S.C. § 227 (b)(1)(A), 47 CFR 64.1200 (a)(1).

      18.     Defendant used an artificial or prerecorded voice when it called Plaintiff’s cellular

   telephone in violation of 47 U.S.C. § 227 (b)(1)(A).

      19.     Defendant willfully or knowingly violated the TCPA, 47 U.S.C. § 227, entitling

   Plaintiff to three times the damages available under 47 U.S.C. § 227(c)(5)(B).
Case 0:20-cv-60048-RS Document 1 Entered on FLSD Docket 01/09/2020 Page 4 of 4



                                  DEMAND FOR TRIAL BY JURY

       20.      Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

    issues this complaint to which Plaintiff is or may be entitled to a jury trial.



                                      PRAYER FOR RELIEF

 WHEREFORE, Plaintiff David Goldis demands judgment from Defendant American Express

 Company as follows:

       a) For actual damages provided and pursuant to 47 U.S.C. § 227(b)(3);

       b) For statutory damages provided and pursuant to 47 U.S.C. § 227(b)(3);

       c) For attorney fees and costs provided and pursuant to 47 U.S.C. § 227(b)(3);

       d) A declaration that the Defendant’s practices violated the TCPA; and

       e) For any such other and further relief, as well as further costs, expenses and

             disbursements of this action as this Court may deem just and proper.


       Dated: January 9, 2020                          Respectfully Submitted,

                                                               ZEIG LAW FIRM, LLC

                                                               /s/ Justin Zeig
                                                               Justin Zeig, Esq.
                                                               3475 Sheridan Street, Ste 310
                                                               Hollywood, FL 33021
                                                               Phone: (754) 217-3084
                                                               Fax: (954) 272-7807
                                                               Justin@zeiglawfirm.com
                                                               Attorney for Plaintiff
